The defendant's agreement or deed to the Peterborough North Cotton Factory limited the right to take water from his aqueduct to that company. No words of inheritance are used. The grant is not expressed to be to the company, its "successors and assigns," or in equivalent words, but to the Peterborough North Cotton Factory. Nor is there anything in the language of the whole instrument that shows an intention to convey an assignable interest. This case differs in this respect from Cole v. Lake Company,54 N.H. 242, where, although the word "heirs" was omitted from the lease, it appeared from the language of the whole lease that a covenant for perpetual enjoyment was intended. As the right acquired by the company was not assignable, the plaintiff acquired from Noone, the company's grantee, no easement in the defendant's land. The defendant is entitled to
Judgment on the report.
STANLEY, J., did not sit: the others concurred.